DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13-23 have been cancelled.
Claims 24 and 25 have been amended.  Thus, claims 24, 25, and 26 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,748,413 in view of Wilkinson [U.S. Patent Publication 2017/0039515]. 
Regarding claims 24 and 26, although claim 11 of U.S. Patent No. 10,748,413 fails to disclose of  “ in response to the detecting, generating a signal reporting on the opening of the container and transmitting the signal to a management processor…”, Wilkinson teaches the sensing and reporting of the opening of a lid of a smart container to a to a seller server where the sensor used for detecting the opening can be an RFID tag (paragraph 0041).  However,  “ in response to the detecting, generating a signal reporting on the opening of the container and transmitting the signal to a management processor…” fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified claim 11 of U.S. Patent No. 10,748,413 to include  “ in response to the detecting, generating a signal reporting on the opening of the container and transmitting the signal to a management processor…” because such modification would have been considered a mere design consideration which fails to patentably distinguish over claim 11 of U.S. Patent No. 10,748,413.

With regard to claim 25, although claim 11 of U.S. Patent No. 10,748,413 fails to disclose of  “ in response to the detecting, generating a signal reporting on the opening of the container and transmitting the signal to a management processor…”, Wilkinson teaches the sensing and reporting of the opening of a lid of a smart container to a to a seller server where the sensor used for detecting the opening can be an RFID tag (paragraph 0041).  However,  “ in response to the detecting, generating a signal reporting on the opening of the container and transmitting the signal to a management processor…” fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified claim 11 of U.S. Patent No. 10,748,413 to include  “ in response to the detecting, generating a signal reporting on the opening of the container and transmitting the signal to a management processor…” because such modification would have been considered a mere design consideration which fails to patentably distinguish over claim 11 of U.S. Patent No. 10,748,413.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. [U.S. Patent Publication 2008/0108261] in view of Wilkinson [U.S. Patent Publication 2017/0039515].

With regard to claim 24, Swan et al. meets the limitations of:
a method, comprising: by an RFID tag, detecting opening of a container of a life vest on an aircraft [the detection of a life vest package being opened when an RFID tag placed across a tear path of a package inside of the life vest has been destroyed (paragraph 0181)]
detecting opening of a container of a life vest on an aircraft [the detection of a life vest package being opened when an RFID tag placed across a tear path of a package inside of the life vest has been destroyed (paragraph 0181)]
by the management processor, in response to the signal, updating information concerning the container [an image provided to a user via the use of a graphical interface displayed upon a computing device representing the presence of an RFID tag associated with a life vest where the display shows a determined number of expired and missing life vests in an aircraft (figure 9 as well as paragraphs 0155 and 0156)]
the updating the information concerning the container including displaying a state of the container [an image provided to a user via the use of a graphical interface displayed upon a computing device representing the presence of an RFID tag associated with a life vest where the display shows a determined number of expired and missing life vests in an aircraft (figure 9 as well as paragraphs 0155 and 0156)]
wherein the generating the signal further comprises reporting, to the management processor, an identifier and location of the RFID tag [an image provided to a user via the use of a graphical interface displayed upon a computing device representing the presence of an RFID tag associated with a life vest where the display shows a determined number of expired and missing life vests in an aircraft along with their determined locations after the aircraft has been scanned (figures 8 and 9 as well as paragraphs 0154, 0155 and 0156)]
However, Swan et al. fails to disclose of generating a signal reporting on the opening of the container and transmitting the signal to a management processor in response to the detecting.  In the field of electronic devices, Wilkinson teaches:
generating a signal reporting on the opening of the container and transmitting the signal to a management processor in response to the detecting [the sensing and reporting of the opening of a lid of a smart container to a to a seller server where the sensor used for detecting the opening can be an RFID tag (paragraph 0041)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Swan et al. and Wilkinson to create a method for monitoring the status of life vests on an airplane where an RFID tag sends a signal to a management controller in response to the container storing a life vest being opened in order to aid in the monitoring of the presence of life vests at their specified locations in an airplane wherein the motivation to combine is to aid with the tracking and management of life vests on an aircraft (Swan et al., paragraph 0002).

With regard to claim 25, please refer to the rejection for claim 24 as the citations meet the limitations of the present claim.

With regard to claim 26, Swan in view of Wilkinson et al. meets the limitation of:
a non-transitory machine-readable medium storing processor- executable instructions configured to perform the method of claim 24 [Swan; an inspection device used for interrogating RFID tags associated with life vests (figure 1, item 10 as well as paragraphs 0048, 0050, 0051, and 0052); see claim 24 analysis]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689